Case: 3:18-cv-00269-JMV Doc #: 98 Filed: 02/08/21 1 of 1 PagelD #: 375

IN THE UNITED STATES DISTRICT COURT
FOR THRE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
PROTECTIVE LIFE INSURANCE COMPANY PLAINTIFF
VS. CIVIL ACTION NO.: 3:18¢v269-JMV
CHARMA HUGHES HASKINS
ANTONIO HUGHES
TAQUITA REYNOLDS
and WALTER BAXTER DEFENDANTS

ORDER DISMISSING AND CLOSING CASE

Consistent with [97] Agreed Order representing a complete compromise agreement and
settlement of all claims and now that the Clerk of the Court has properly disbursed the funds in
accordance to agreed terms in this cause, the Court hereby directs the Clerk of the Court to close
this case.

SO ORDERED, this, the 8" day of February, 2021.

 

UNITED STATES MAGISTRATE JUDGE

 
